Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 1 of 16 Page ID #:554




    1   DYKEMA GOSSETT LLP
        Ashley R. Fickel (SBN: 237111)
    2   afickel@dykema.com
        Abirami Gnanadesigan (SBN: 263375)
    3   agnanadesigan@dykema.com
        333 South Grand Avenue, Suite 2100
    4   Los Angeles, California 90071
        Telephone: (213) 457-1800
    5   Facsimile: (213) 457-1850
    6   Attorneys for Plaintiff
        FALCON WOODS, LLC
    7

    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11   FALCON WOODS, LLC, a                         Case No. Case 2:20-cv-02226-SVW
        Charlestown, Nevis, West Indies              (MRWx)
   12   limited liability company,
                                                     [Assigned to the Honorable Stephen V.
   13                    Plaintiff,                  Wilson, Courtroom 10A]
   14          v.                                    STIPULATED PROTECTIVE
                                                     ORDER
   15   GOODING & COMPANY, INC., a
        California corporation doing business
   16   in California and Arizona
   17                    Defendant.
   18

   19

   20         1.
   21               A.       PURPOSES AND LIMITATIONS. Discovery in this action is
   22                        likely to involve production of confidential, proprietary, or
   23                        private information for which special protection from public
   24                        disclosure and from use for any purpose other than prosecuting
   25                        this litigation may be warranted. Accordingly, the parties hereby
   26                        stipulate to and petition the Court to enter the following
   27                        Stipulated Protective Order. The parties acknowledge that this
   28                        Order does not confer blanket protections on all disclosures or

                                                   -1-
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 2 of 16 Page ID #:555




    1                   responses to discovery and that the protection it affords from
    2                   public disclosure and use extends only to the limited information
    3                   or items that are entitled to confidential treatment under the
    4                   applicable legal principles. The parties further acknowledge, as
    5                   set forth in Section 12.3, below, that this Stipulated Protective
    6                   Order does not entitle them to file confidential information under
    7                   seal; Civil Local Rule 79-5 sets forth the procedures that must be
    8                   followed and the standards that will be applied when a party
    9                   seeks permission from the court to file material under seal.
   10             B.    GOOD CAUSE STATEMENT. This action is likely to involve
   11                   trade secrets, customer and pricing lists and other valuable
   12                   research, development, commercial, financial, technical and/or
   13                   proprietary information for which special protection from public
   14                   disclosure and from use for any purpose other than prosecution
   15                   of this action is warranted. Such confidential and proprietary
   16                   materials and information consist of, among other things,
   17                   confidential business or financial information, information
   18                   regarding confidential business practices, or other confidential
   19                   research, development, or commercial information (including
   20                   information implicating privacy rights of third parties),
   21                   information otherwise generally unavailable to the public, or
   22                   which may be privileged or otherwise protected from disclosure
   23                   under state or federal statutes, court rules, case decisions, or
   24                   common law. Accordingly, to expedite the flow of information,
   25                   to facilitate the prompt resolution of disputes over confidentiality
   26                   of discovery materials, to adequately protect information the
   27                   parties are entitled to keep confidential, to ensure that the parties
   28                   are permitted reasonable necessary uses of such material in

                                              -2-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 3 of 16 Page ID #:556




    1                   preparation for and in the conduct of trial, to address their
    2                   handling at the end of the litigation, and serve the ends of justice,
    3                   a protective order for such information is justified in this matter.
    4                   It is the intent of the parties that information will not be
    5                   designated as confidential for tactical reasons and that nothing be
    6                   so designated without a good faith belief that it has been
    7                   maintained in a confidential, non-public manner, and there is
    8                   good cause why it should not be part of the public record of this
    9                   case.
   10        2.   DEFINITIONS.
   11             2.1   Action: this pending federal law suit.
   12             2.2   Challenging Party: a Party or Non-Party that challenges the
   13                   designation of information or items under this Order.
   14             2.3   “CONFIDENTIAL” Information or Items: information
   15                   (regardless of how it is generated, stored or maintained) or
   16                   tangible things that qualify for protection under Federal Rule of
   17                   Civil Procedure 26(c), and as specified above in the Good Cause
   18                   Statement.
   19             2.4   Counsel: Outside Counsel of Record and House Counsel (as well
   20                   as their support staff).
   21             2.5   Designating Party: a Party or Non-Party that designates
   22                   information or items that it produces in disclosures or in
   23                   responses to discovery as “CONFIDENTIAL.”
   24             2.6   Disclosure or Discovery Material: all items or information,
   25                   regardless of the medium or manner in which it is generated,
   26                   stored, or maintained (including, among other things, testimony,
   27                   transcripts, and tangible things), that are produced or generated
   28                   in disclosures or responses to discovery in this matter.

                                               -3-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 4 of 16 Page ID #:557




    1             2.7   Expert: a person with specialized knowledge or experience in a
    2                   matter pertinent to the litigation who has been retained by a Party
    3                   or its counsel to serve as an expert witness or as a consultant in
    4                   this Action.
    5             2.8   House Counsel: attorneys who are employees of a party to this
    6                   Action. House Counsel does not include Outside Counsel of
    7                   Record or any other outside counsel.
    8             2.9   Non-Party: any natural person, partnership, corporation,
    9                   association, or other legal entity not named as a Party to this
   10                   action.
   11             2.10 Outside Counsel of Record: attorneys who are not employees of
   12                   a party to this Action but are retained to represent or advise a
   13                   party to this Action and have appeared in this Action on behalf of
   14                   that party or are affiliated with a law firm which has appeared on
   15                   behalf of that party, and includes support staff.
   16             2.11 Party: any party to this Action, including all of its officers,
   17                   directors, employees, consultants, retained experts, and Outside
   18                   Counsel of Record (and their support staffs).
   19             2.12 Producing Party: a Party or Non-Party that produces Disclosure
   20                   or Discovery Material in this Action.
   21             2.13 Professional Vendors: persons or entities that provide litigation
   22                   support services (e.g., photocopying, videotaping, translating,
   23                   preparing exhibits or demonstrations, and organizing, storing, or
   24                   retrieving data in any form or medium) and their employees and
   25                   subcontractors.
   26             2.14 Protected Material: any Disclosure or Discovery Material that is
   27                   designated as “CONFIDENTIAL.”
   28             2.15 Receiving Party: a Party that receives Disclosure or Discovery

                                              -4-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 5 of 16 Page ID #:558




    1                   Material from a Producing Party.
    2        3.   SCOPE.
    3             The protections conferred by this Stipulation and Order cover not only
    4             Protected Material (as defined above), but also (1) any information
    5             copied or extracted from Protected Material; (2) all copies, excerpts,
    6             summaries, or compilations of Protected Material; and (3) any
    7             testimony, conversations, or presentations by Parties or their Counsel
    8             that might reveal Protected Material. Any use of Protected Material at
    9             trial shall be governed by the orders of the trial judge. This Order does
   10             not govern the use of Protected Material at trial.
   11        4.   DURATION.
   12             Even after final disposition of this litigation, the confidentiality
   13             obligations imposed by this Order shall remain in effect until a
   14             Designating Party agrees otherwise in writing or a court order
   15             otherwise directs. Final disposition shall be deemed to be the later of
   16             (1) dismissal of all claims and defenses in this Action, with or without
   17             prejudice; and (2) final judgment herein after the completion and
   18             exhaustion of all appeals, rehearings, remands, trials, or reviews of this
   19             Action, including the time limits for filing any motions or applications
   20             for extension of time pursuant to applicable law.
   21        5.   DESIGNATING PROTECTED MATERIAL.
   22             5.1   Exercise of Restraint and Care in Designating Material for
   23                   Protection. Each Party or Non-Party that designates information
   24                   or items for protection under this Order must take care to limit
   25                   any such designation to specific material that qualifies under the
   26                   appropriate standards. The Designating Party must designate for
   27                   protection only those parts of material, documents, items, or oral
   28                   or written communications that qualify so that other portions of

                                               -5-
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 6 of 16 Page ID #:559




    1                   the material, documents, items, or communications for which
    2                   protection is not warranted are not swept unjustifiably within the
    3                   ambit of this Order. Mass, indiscriminate, or routinized
    4                   designations are prohibited. Designations that are shown to be
    5                   clearly unjustified or that have been made for an improper
    6                   purpose (e.g., to unnecessarily encumber the case development
    7                   process or to impose unnecessary expenses and burdens on other
    8                   parties) may expose the Designating Party to sanctions. If it
    9                   comes to a Designating Party’s attention that information or
   10                   items that it designated for protection do not qualify for
   11                   protection, that Designating Party must promptly notify all other
   12                   Parties that it is withdrawing the inapplicable designation.
   13             5.2   Manner and Timing of Designations. Except as otherwise
   14                   provided in this Order (see, e.g., second paragraph of section
   15                   5.2(a) below), or as otherwise stipulated or ordered, Disclosure
   16                   or Discovery Material that qualifies for protection under this
   17                   Order must be clearly so designated before the material is
   18                   disclosed or produced.
   19                         Designation in conformity with this Order requires:
   20                         (a) for information in documentary form (e.g., paper or
   21                   electronic documents, but excluding transcripts of depositions or
   22                   other pretrial or trial proceedings), that the Producing Party affix
   23                   at a minimum, the legend “CONFIDENTIAL” (hereinafter
   24                   “CONFIDENTIAL legend”), to each page that contains
   25                   protected material. If only a portion or portions of the material
   26                   on a page qualifies for protection, the Producing Party also must
   27                   clearly identify the protected portion(s) (e.g., by making
   28                   appropriate markings in the margins).

                                              -6-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 7 of 16 Page ID #:560




    1                         A Party or Non-Party that makes original documents
    2                   available for inspection need not designate them for protection
    3                   until after the inspecting Party has indicated which documents it
    4                   would like copied and produced. During the inspection and
    5                   before the designation, all of the material made available for
    6                   inspection shall be deemed “CONFIDENTIAL.” After the
    7                   inspecting Party has identified the documents it wants copied and
    8                   produced, the Producing Party must determine which documents,
    9                   or portions thereof, qualify for protection under this Order.
   10                   Then, before producing the specified documents, the Producing
   11                   Party must affix the “CONFIDENTIAL legend” to each page
   12                   that contains Protected Material. If only a portion or portions of
   13                   the material on a page qualifies for protection, the Producing
   14                   Party also must clearly identify the protected portion(s) (e.g., by
   15                   making appropriate markings in the margins).
   16                         (b) for testimony given in depositions that the Designating
   17                   Party identify the Disclosure or Discovery Material on the
   18                   record, before the close of the deposition all protected testimony.
   19                         (c) for information produced in some form other than
   20                   documentary and for any other tangible items, that the Producing
   21                   Party affix in a prominent place on the exterior of the container
   22                   or containers in which the information is stored the legend
   23                   “CONFIDENTIAL.” If only a portion or portions of the
   24                   information warrants protection, the Producing Party, to the
   25                   extent practicable, shall identify the protected portion(s).
   26             5.3   Inadvertent Failures to Designate. If timely corrected, an
   27                   inadvertent failure to designate qualified information or items
   28                   does not, standing alone, waive the Designating Party’s right to

                                              -7-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 8 of 16 Page ID #:561




    1                   secure protection under this Order for such material. Upon
    2                   timely correction of a designation, the Receiving Party must
    3                   make reasonable efforts to assure that the material is treated in
    4                   accordance with the provisions of this Order.
    5        6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS.
    6             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
    7                   designation of confidentiality at any time that is consistent with
    8                   the Court’s Scheduling Order.
    9             6.2   Meet and Confer. The Challenging Party shall initiate the
   10                   dispute resolution process under Local Rule 37.1 et seq.
   11             6.3   The burden of persuasion in any such challenge proceeding shall
   12                   be on the Designating Party. Frivolous challenges, and those
   13                   made for an improper purpose (e.g., to harass or impose
   14                   unnecessary expenses and burdens on other parties) may expose
   15                   the Challenging Party to sanctions. Unless the Designating Party
   16                   has waived or withdrawn the confidentiality designation, all
   17                   parties shall continue to afford the material in question the level
   18                   of protection to which it is entitled under the Producing Party’s
   19                   designation until the Court rules on the challenge.
   20        7.   ACCESS TO AND USE OF PROTECTED MATERIAL.
   21             7.1   Basic Principles. A Receiving Party may use Protected Material
   22                   that is disclosed or produced by another Party or by a Non-Party
   23                   in connection with this Action only for prosecuting, defending,
   24                   or attempting to settle this Action. Such Protected Material may
   25                   be disclosed only to the categories of persons and under the
   26                   conditions described in this Order. When the Action has been
   27                   terminated, a Receiving Party must comply with the provisions
   28                   of section 13 below (FINAL DISPOSITION). Protected

                                              -8-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 9 of 16 Page ID #:562




    1                   Material must be stored and maintained by a Receiving Party at a
    2                   location and in a secure manner that ensures that access is
    3                   limited to the persons authorized under this Order.
    4             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
    5                   otherwise ordered by the court or permitted in writing by the
    6                   Designating Party, a Receiving Party may disclose any
    7                   information or item designated “CONFIDENTIAL” only to:
    8                         (a) the Receiving Party’s Outside Counsel of Record in
    9                   this Action, as well as employees of said Outside Counsel of
   10                   Record to whom it is reasonably necessary to disclose the
   11                   information for this Action;
   12                         (b) the officers, directors, and employees (including House
   13                   Counsel) of the Receiving Party to whom disclosure is
   14                   reasonably necessary for this Action;
   15                         (c) Experts (as defined in this Order) of the Receiving
   16                   Party to whom disclosure is reasonably necessary for this Action
   17                   and who have signed the “Acknowledgment and Agreement to
   18                   Be Bound” (Exhibit A);
   19                         (d) the court and its personnel;
   20                         (e) court reporters and their staff;
   21                         (f) professional jury or trial consultants, mock jurors, and
   22                   Professional Vendors to whom disclosure is reasonably
   23                   necessary for this Action and who have signed the
   24                   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25                         (g) the author or recipient of a document containing the
   26                   information or a custodian or other person who otherwise
   27                   possessed or knew the information;
   28                         (h) during their depositions, witnesses, and attorneys for

                                              -9-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 10 of 16 Page ID #:563




    1                    witnesses, in the Action to whom disclosure is reasonably
    2                    necessary provided: (1) the deposing party requests that the
    3                    witness sign the form attached as Exhibit 1 hereto; and (2) they
    4                    will not be permitted to keep any confidential information unless
    5                    they sign the “Acknowledgment and Agreement to Be Bound”
    6                    (Exhibit A), unless otherwise agreed by the Designating Party or
    7                    ordered by the court. Pages of transcribed deposition testimony
    8                    or exhibits to depositions that reveal Protected Material may be
    9                    separately bound by the court reporter and may not be disclosed
   10                    to anyone except as permitted under this Stipulated Protective
   11                    Order; and
   12                           (i) any mediator or settlement officer, and their supporting
   13                    personnel, mutually agreed upon by any of the parties engaged in
   14                    settlement discussions.
   15        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   16              PRODUCED IN OTHER LITIGATION.
   17              If a Party is served with a subpoena or a court order issued in other
   18              litigation that compels disclosure of any information or items
   19              designated in this Action as “CONFIDENTIAL,” that Party must:
   20                    (a) promptly notify in writing the Designating Party. Such
   21              notification shall include a copy of the subpoena or court order;
   22                    (b) promptly notify in writing the party who caused the subpoena
   23              or order to issue in the other litigation that some or all of the material
   24              covered by the subpoena or order is subject to this Protective Order.
   25              Such notification shall include a copy of this Stipulated Protective
   26              Order; and
   27                    (c) cooperate with respect to all reasonable procedures sought to
   28              be pursued by the Designating Party whose Protected Material may be

                                               - 10 -
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 11 of 16 Page ID #:564




    1              affected.
    2                       If the Designating Party timely seeks a protective order, the Party
    3              served with the subpoena or court order shall not produce any
    4              information designated in this action as “CONFIDENTIAL” before a
    5              determination by the court from which the subpoena or order issued,
    6              unless the Party has obtained the Designating Party’s permission. The
    7              Designating Party shall bear the burden and expense of seeking
    8              protection in that court of its confidential material and nothing in these
    9              provisions should be construed as authorizing or encouraging a
   10              Receiving Party in this Action to disobey a lawful directive from
   11              another court.
   12        9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   13              PRODUCED IN THIS LITIGATION.
   14                       (a) The terms of this Order are applicable to information
   15              produced by a Non-Party in this Action and designated as
   16              “CONFIDENTIAL.” Such information produced by Non-Parties in
   17              connection with this litigation is protected by the remedies and relief
   18              provided by this Order. Nothing in these provisions should be
   19              construed as prohibiting a Non-Party from seeking additional
   20              protections.
   21                       (b) In the event that a Party is required, by a valid discovery
   22              request, to produce a Non-Party’s confidential information in its
   23              possession, and the Party is subject to an agreement with the Non-Party
   24              not to produce the Non-Party’s confidential information, then the Party
   25              shall:
   26                             (1) promptly notify in writing the Requesting Party and the
   27                       Non-Party that some or all of the information requested is subject
   28                       to a confidentiality agreement with a Non-Party;

                                                 - 11 -
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 12 of 16 Page ID #:565




    1                           (2) promptly provide the Non-Party with a copy of the
    2                    Stipulated Protective Order in this Action, the relevant discovery
    3                    request(s), and a reasonably specific description of the
    4                    information requested; and
    5                           (3) make the information requested available for
    6                    inspection by the Non-Party, if requested.
    7                    (c) If the Non-Party fails to seek a protective order from this
    8              court within 14 days of receiving the notice and accompanying
    9              information, the Receiving Party may produce the Non-Party’s
   10              confidential information responsive to the discovery request. If the
   11              Non-Party timely seeks a protective order, the Receiving Party shall not
   12              produce any information in its possession or control that is subject to
   13              the confidentiality agreement with the Non-Party before a
   14              determination by the court. Absent a court order to the contrary, the
   15              Non-Party shall bear the burden and expense of seeking protection in
   16              this court of its Protected Material.
   17        10.   UNAUTHORIZED DISCLOSURE OF PROTECTED
   18              MATERIAL.
   19              If a Receiving Party learns that, by inadvertence or otherwise, it has
   20              disclosed Protected Material to any person or in any circumstance not
   21              authorized under this Stipulated Protective Order, the Receiving Party
   22              must immediately (a) notify in writing the Designating Party of the
   23              unauthorized disclosures, (b) use its best efforts to retrieve all
   24              unauthorized copies of the Protected Material, (c) inform the person or
   25              persons to whom unauthorized disclosures were made of all the terms
   26              of this Order, and (d) request such person or persons to execute the
   27              “Acknowledgment and Agreement to Be Bound” that is attached hereto
   28              as Exhibit A.

                                               - 12 -
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 13 of 16 Page ID #:566




    1        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
    2              OTHERWISE PROTECTED MATERIAL.
    3              When a Producing Party gives notice to Receiving Parties that certain
    4              inadvertently produced material is subject to a claim of privilege or
    5              other protection, the obligations of the Receiving Parties are those set
    6              forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is
    7              not intended to modify whatever procedure may be established in an e-
    8              discovery order that provides for production without prior privilege
    9              review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
   10              the parties reach an agreement on the effect of disclosure of a
   11              communication or information covered by the attorney-client privilege
   12              or work product protection, the parties may incorporate their agreement
   13              in the stipulated protective order submitted to the court.
   14        12.   MISCELLANEOUS.
   15              12.1 Right to Further Relief. Nothing in this Order abridges the right
   16                    of any person to seek its modification by the Court in the future.
   17              12.2 Right to Assert Other Objections. By stipulating to the entry of
   18                    this Protective Order no Party waives any right it otherwise
   19                    would have to object to disclosing or producing any information
   20                    or item on any ground not addressed in this Stipulated Protective
   21                    Order. Similarly, no Party waives any right to object on any
   22                    ground to use in evidence of any of the material covered by this
   23                    Protective Order.
   24              12.3 Filing Protected Material. A Party that seeks to file under seal
   25                    any Protected Material must comply with Civil Local Rule 79-5.
   26                    Protected Material may only be filed under seal pursuant to a
   27                    court order authorizing the sealing of the specific Protected
   28                    Material at issue. If a Party's request to file Protected Material

                                               - 13 -
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 14 of 16 Page ID #:567




    1                    under seal is denied by the court, then the Receiving Party may
    2                    file the information in the public record unless otherwise
    3                    instructed by the court.
    4        13.   FINAL DISPOSITION.
    5              After the final disposition of this Action, as defined in paragraph 4,
    6              within 60 days of a written request by the Designating Party, each
    7              Receiving Party must return all Protected Material to the Producing
    8              Party or destroy such material. As used in this subdivision, “all
    9              Protected Material” includes all copies, abstracts, compilations,
   10              summaries, and any other format reproducing or capturing any of the
   11              Protected Material. Whether the Protected Material is returned or
   12              destroyed, the Receiving Party must submit a written certification to the
   13              Producing Party (and, if not the same person or entity, to the
   14              Designating Party) by the 60 day deadline that (1) identifies (by
   15              category, where appropriate) all the Protected Material that was
   16              returned or destroyed and (2) affirms that the Receiving Party has not
   17              retained any copies, abstracts, compilations, summaries or any other
   18              format reproducing or capturing any of the Protected Material.
   19              Notwithstanding this provision, Counsel are entitled to retain an
   20              archival copy of all pleadings, motion papers, trial, deposition, and
   21              hearing transcripts, legal memoranda, correspondence, deposition and
   22              trial exhibits, expert reports, attorney work product, and consultant and
   23              expert work product, even if such materials contain Protected Material.
   24              Any such archival copies that contain or constitute Protected Material
   25              remain subject to this Protective Order as set forth in Section 4
   26              (DURATION).
   27        14.   Any violation of this Order may be punished by any and all appropriate
   28              measures including, without limitation, contempt proceedings and/or

                                               - 14 -
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 15 of 16 Page ID #:568




    1              monetary sanctions.
    2        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    3   December 24, 2020                RUSS AUGUST & KABAT
    4

    5
                                         By: /s/ Nathan D. Meyer
    6                                        Nathan D. Meyer
                                             Attorneys for Defendant
    7                                        GOODING & COMPANY INC.
    8   December 24, 2020                DYKEMA GOSSETT LLP
    9

   10                                    By: /s/ Ashley R Fickel
                                             Ashley R. Fickel
   11                                        Attorneys for Plaintiff
                                             FALCON WOODS, LLC
   12

   13

   14        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   15
               12/28/2020
        DATED:__________________             _____________________________________
   16
                                             United States District/Magistrate Judge
   17
                                             Michael R. Wilner
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                              - 15 -
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02226-SVW-MRW Document 31 Filed 12/28/20 Page 16 of 16 Page ID #:569




    1                                        EXHIBIT A
    2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, _____________________________ [print or type full name], of__
    4   ___________________________________________ [print or type full address],
    5   declare under penalty of perjury that I have read in its entirety and understand the
    6   Stipulated Protective Order that was issued by the United States District Court for
    7   the Central District of California on ___________ in the case of Falcon Woods LLC
    8   v. Gooding and Company Inc., United States District Court for the Central District
    9   of California, Case No. Case 2:20-cv-02226-SVW-MRW.
   10         I agree to comply with and to be bound by all the terms of this Stipulated
   11   Protective Order and I understand and acknowledge that failure to so comply could
   12   expose me to sanctions and punishment in the nature of contempt.
   13         I solemnly promise that I will not disclose in any manner any information or
   14   item that is subject to this Stipulated Protective Order to any person or entity except
   15   in strict compliance with the provisions of this Order.
   16         I further agree to submit to the jurisdiction of the United States District Court
   17   for the Central District of California for the purpose of enforcing the terms of this
   18   Stipulated Protective Order, even if such enforcement proceedings occur after
   19   termination of this action.
   20         I hereby appoint __________________________ [print or type full name] of
   21   _______________________________________ [print or type full address and
   22   telephone number] as my California agent for service of process in connection with
   23   this action or any proceedings related to enforcement of this Stipulated Protective
   24   Order.
   25   Date: ______________________________________
   26   City and State where sworn and signed: __________________________________
   27   Printed name: __________________________________
   28   Signature: __________________________________

                                                 - 16 -
                               STIPULATED PROTECTIVE ORDER
